772 A.2d 1239 (2001)
364 Md. 353
MARYLAND HEALTH RESOURCES PLANNING COMMISSION
v.
SUBURBAN HOSPITAL, INC.
No. 45, Sept. Term, 1999.
Court of Appeals of Maryland.
June 5, 2001.
Andrew H. Baida, Assistant Attorney General (Margaret Ann Nolan and Suellen Wideman, Assistant Attorneys General; and J. Joseph Curran, Jr., Attorney General of Maryland, on brief), Baltimore, for Petitioner.
Jack C. Tranter (Thomas C. Dame and Paul S. Caiola of Gallagher, Evelius & *1240 Jones, LLP, on brief), Baltimore, for Respondent.
Argued before BELL, C.J., ELDRIDGE, RODOWSKY,[*] RAKER, WILNER, CATHELL, HARRELL, JJ.

ORDER
PER CURIAM.
The Court having considered the agreement of the parties that the above-entitled case has become moot, it is this 5th day of June, 2001,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals with directions to vacate the judgment of the Circuit Court for Baltimore City and remand the case to that Court with directions to dismiss the action on the grounds of mootness.
NOTES
[*]  Rodowsky, J., now retired, participated in the hearing and conference of this case while an active member of this Court but did not participate in the adoption of this Order.